[Cite as Lenhart v. Schilling, 2019-Ohio-4263.]


                               COURT OF APPEALS OF OHIO

                              EIGHTH APPELLATE DISTRICT
                                 COUNTY OF CUYAHOGA

CHRISTOPHER LENHART,                               :

                 Petitioner,                       :
                                                                No. 108905
                 v.                                :

DAVID G. SCHILLING,
INTERIM SHERIFF,                                   :

                 Respondent.                       :


                                JOURNAL ENTRY AND OPINION

                 JUDGMENT: PETITION DISMISSED
                 DATED: October 16, 2019


                                        Writ of Habeas Corpus
                                         Motion No. 531193
                                         Order No. 531972


                                             Appearances:

                 Christopher Lenhart, pro se.

                 Michael C. O’Malley, Cuyahoga County Prosecuting
                 Attorney, and Anthony Thomas Miranda, Assistant
                 Prosecuting Attorney, for respondent.


ANITA LASTER MAYS, J.:

                   Petitioner, Christopher Lenhart, seeks a writ of habeas corpus,

directing respondent, Cuyahoga County Sheriff, to release Lenhart from custody.
Lenhart’s petition is fatally defective. Therefore, we grant respondent’s motion to

dismiss, and dismiss the petition.

                            I. Procedural and Factual History

                On August 16, 2019, Lenhart filed a petition for a writ of habeas

corpus. There, he asserted a nebulous argument that the Ohio General Assembly

gave trial courts the authority to suspend habeas corpus only during times of

rebellion or invasion. He goes on to claim that habeas corpus was not so suspended

when he finished serving his prison sentence in an underlying criminal case, State

v. Lenhart, Cuyahoga C.P. No. CR-12-558148-A, and was then transferred to the

supervision of the adult parole authority. Lenhart claims that his release from

prison and into the supervision of the adult parole authority without a hearing or

due process constituted a violation of R.C. 2725.24.1

                Interim Sheriff David G. Schilling, Jr., successor to Sheriff Clifford

Pinkney, responded to the petition pursuant to App.R. 29(C) and Civ.R. 25(D) by

filing a motion to dismiss on August 19, 2019. Respondent pointed out several

procedural defects in Lenhart’s petition and argued that the petition also failed on

the merits. Lenhart did not respond to the motion to dismiss.




       1 This statute provides, “A person committed to prison, or in the custody of an officer

for a criminal matter, shall not be removed therefrom into the custody of another officer,
unless by legal process, or unless the prisoner is delivered to an inferior officer to be taken
to jail, or, by order of the proper court, is removed from one place to another within this
state for trial, or in case of fire, infection, or other necessity.”
                                   II. Law and Analysis

               A writ of habeas corpus is appropriate “in certain extraordinary

circumstances ‘where there is an unlawful restraint of a person’s liberty and there is

no adequate remedy in the ordinary course of law.’” Johnson v. Timmerman-

Cooper, 93 Ohio St. 3d 614, 616, 757 N.E.2d 1153 (2001), quoting Pegan v. Crawmer,

76 Ohio St. 3d 97, 99, 666 N.E.2d 1091 (1996). The relief afforded by habeas corpus,

and the requirements for seeking such an extraordinary remedy, are enshrined in

R.C. 2725.04. This statute provides that one seeking such a writ will provide a

written, verified petition that specifies:

      (A) That the person in whose behalf the application is made is
      imprisoned, or restrained of his liberty;

      (B) The officer, or name of the person by whom the prisoner is so
      confined or restrained; or, if both are unknown or uncertain, such
      officer or person may be described by an assumed appellation and the
      person who is served with the writ is deemed the person intended;

      (C) The place where the prisoner is so imprisoned or restrained, if
      known;

      (D) A copy of the commitment or cause of detention of such person
      shall be exhibited, if it can be procured without impairing the efficiency
      of the remedy; or, if the imprisonment or detention is without legal
      authority, such fact must appear.

               Lenhart did not attach any commitment papers to his petition. The

failure to attach commitment papers renders the petition fatally defective. State ex

rel. Hawkins v. Haas, 141 Ohio St. 3d 98, 2014-Ohio-5196, 21 N.E.3d 1060, ¶ 5,

citing Tisdale v. Eberlin, 114 Ohio St. 3d 201, 2007-Ohio-3833, 870 N.E.2d 1191, ¶ 6.

This, alone, is sufficient to dismiss the petition.
               Other procedural deficiencies exist in Lenhart’s petition. Lenhart did

not set forth the prior civil actions or appeals of civil actions filed within the

preceding five years as required by R.C. 2969.25(A). When an inmate asserts a civil

action against a government entity or employee, the statute requires the inmate to

include an affidavit that includes:

      (1) A brief description of the nature of the civil action or appeal;

      (2) The case name, case number, and the court in which the civil action
      or appeal was brought;

      (3) The name of each party to the civil action or appeal;

      (4) The outcome of the civil action or appeal, including whether the
      court dismissed the civil action or appeal as frivolous or malicious
      under state or federal law or rule of court, whether the court made an
      award against the inmate or the inmate’s counsel of record for frivolous
      conduct under section 2323.51 of the Revised Code, another statute, or
      a rule of court, and, if the court so dismissed the action or appeal or
      made an award of that nature, the date of the final order affirming the
      dismissal or award.

               Lenhart attached an affidavit to his petition. It stated that he has filed

civil actions against governmental entities or employees in the previous five years,

but did not disclose any other information. This is not sufficient to comply with the

requirement set forth in R.C. 2969.25(A). This is also a sufficient reason to dismiss

the petition. State ex rel. Swanson v. Ohio Dept. of Rehab. & Corr., 156 Ohio St. 3d
408, 2019-Ohio-1271, 128 N.E.3d 193, ¶ 6, citing State v. Henton, 146 Ohio St. 3d 9,

2016-Ohio-1518, 50 N.E.3d 553, ¶ 3.

               R.C. 2969.25(C) also requires an inmate who wishes to waive the

filing fee to include an affidavit of indigency that includes “(1) A statement that sets
forth the balance in the inmate account of the inmate for each of the preceding six

months, as certified by the institutional cashier; [and] (2) A statement that sets forth

all other cash and things of value owned by the inmate at that time.”

               Lenhart submitted an affidavit of indigency, but did not include a

certified statement from the institutional cashier setting forth the balance of

Lenhart’s account for the preceding six months. The Ohio Supreme Court has held

that “[f]ailure to comply with the requirements of R.C. 2969.25(C) is grounds for

dismissal of the complaint.” State ex rel. Powe v. Lanzinger, 156 Ohio St. 3d 358,

2019-Ohio-954, 126 N.E.3d 1127, ¶ 5, citing State ex rel. Pamer v. Collier, 108 Ohio

St.3d 492, 2006-Ohio-1507, 844 N.E.2d 842, ¶ 5. Therefore, this is a sufficient

reason to dismiss the petition and impose costs.

               Due to these procedural defects, we grant respondent’s motion to

dismiss. Lenhart’s petition for a writ of habeas corpus is dismissed. Costs to relator.

The court directs the clerk of courts to serve all parties with notice of this judgment

and the date of entry upon the journal as required by Civ.R. 58(B).

               Petition dismissed.



_______________________                     __________
ANITA LASTER MAYS, JUDGE

PATRICIA ANN BLACKMON, P.J., and
MICHELLE J. SHEEHAN, J., CONCUR